   Case 3:17-cr-00051-PGS Document 353 Filed 11/23/20 Page 1 of 4 PageID: 5341




                             UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEW JERSEY


 UNITED STATES OF AMERICA,
                                                            Crim. Action No.: 3:1 7-cr-0005 1 (PGS)
              v.

 ROBERT A. ELLIOTT, SR.,                                                 MEMORANDUM
                                                                           AND ORDER
              Defendant.




       This matter returns to the Court on Defendant Robert Elliott’s Motion for

Reconsideration (ECF No. 348) of the Court’s September 14, 2020 Memorandum and Order

denying Defendant’s motion for compassionate release (ECF No. 346). For the reasons that

follow, Defendant’s motion is granted.

                                           BACKGROUND

       Elliott is a fifty-one-year-old inmate serving a two-year term of imprisonment at FCI

Fort Dix after being convicted of one count of conspiracy to possess animals for use in animal

fighting ventures and several counts relating to the possession of dogs for that purpose, in

violation of 18 U.S.C.   § 371   and 7 U.S.C.   § 2156(a)(1), (b).   (Moving Br. at 1, ECF No. 333;

Opp. Br. at 2, ECF No. 335; Judgment, ECF No. 282). Elliott has been incarcerated for

approximately 17 months and is expected to be released to a halfway house on December 22,

2020. (ECFNo. 351 at 3).

       In his motion for compassionate release, Elliott argued that his health conditions        —




namely, asthma, lung obstruction, obesity, and digestive and heart problems        —   put him at risk

for serious illness should he contract COVID-19. Further, he alleged that his dyslexia made it

difficult to obtain and take his medications as prescribed. The Court denied Elliott’s motion


                                                      1
   Case 3:17-cr-00051-PGS Document 353 Filed 11/23/20 Page 2 of 4 PageID: 5342



because (1) CDC recognizes asthma as a “potential” rather than known risk factor for severe

COVID-19, and Elliott’s asthma was being treated and was not severe; (2) Elliott had received

adequate verbal instructions regarding his medications; (3) there was no evidence that Elliott

was suffering complications or problems due to his lung defect; and (4) Elliott’s BMI of 29.4

fell below CDC’s obesity threshold. (Mem. & Order 7-10, ECF. No. 346). Further, at the time

the Court decided the motion in August 2020, only two inmates had tested positive at Fort Dix,

down from a high of forty in May 2020. (Id. at 10).

        Elliott filed the instant motion for reconsideration on October 26, 2020. He highlighted

the recent surge of COVID-1 9 cases at Fort Dix and the revised CDC guidelines, which now

recognize “overweight” (BMI of at least 25 but less than 30) as a potential risk factor for severe

illness from the virus. (ECF No. 348 at 2-3). The United States opposed the motion, arguing

that (1) Elliott’s circumstances have not changed since the Court’s prior order; (2) BOP has

adequate measures in place to control the spread of the virus, and the infected inmates live in a

housing unit that is not near Elliott’s; (3) the   § 35 53(a) factors do not support Elliott’s early
release; and (4) the Court lacks authority to disturb BOP’s decision not to place Elliott on home

confinement. (ECF No. 351 at 3-10, 13-15, 30-32). In his reply, Elliott insists that the

COVID-1 9 situation at Fort Dix is not under control, as evidenced by an increase from zero to

nearly 250 cases within a couple of weeks. (ECF No. 352 at 2). He also notes that his

anticipated transfer to the halfway house in December 2020 is unlikely to occur due to “the

current situation at FCI Fort Dix and the restrictions on movement.” (Id.). He is scheduled for

release on March 21, 2021. (Id.).




                                                      2
   Case 3:17-cr-00051-PGS Document 353 Filed 11/23/20 Page 3 of 4 PageID: 5343



                                            DISCUSSION

           A motion for reconsideration “must rely on one of three grounds: (1) an intervening

change in controlling law; (2) the availability of new evidence; or (3) the need to correct clear

error of law or prevent manifest injustice.” Lazaridis v. Wehmer, 591 F.3d 666, 669 (3d Cir.

2010).

         The Court finds that Elliott has demonstrated the requisite change in circumstances to

support his motion for reconsideration. Since the Court’s September 2020 decision, the cases of

COVID.-19 at Fort Dix have increased at an extraordinary rate. As of November 19, there are

238 positive cases among inmates and 18 among staff. Covid-] 9 Cases, Fed. Bureau of Prisons,

https://www.bop.gov/coronavirus/ (last visited Nov. 19, 2020). Further, Elliott now has two

underlying health conditions that CDC reëognizes as potential risk factors for severe coronavirus

illness, in addition to the other health issues he described in his moving brief. When considering

together Elliott’s health conditions, the short portion of his sentence remaining to be served, and

the present outbreak of cases at Fort Dix, the Court finds that extraordinary and compelling

reasons for compassionate release are present. Therefore, Elliott’s motion for reconsideration is

granted.




                                                  3
  Case 3:17-cr-00051-PGS Document 353 Filed 11/23/20 Page 4 of 4 PageID: 5344



                                              ORDER

       This matter is before this Court on Defendant’s motion for reconsideration (ECF No. 348);

and the Court having carefully reviewed and taken into consideration the submissions of the

parties, as well as the arguments and exhibits therein presented, and for good cause shown, and for

all of the foregoing reasons,

       IT IS on this2t1 day of November, 2020,

       ORDERED that Defendant’s motion for reconsideration (ECF No. 348) is granted; and

Defendant’s sentence is reduced to time served.          There being a verified residence and an

appropriate release plan in place, Defendant shall be released as soon as appropriate travel

arrangements are made and it is safe for Defendant to travel. There shall be no delay in ensuring

travel arrangements are made; and it is further

       ORDERED that Defendant’s previously imposed conditions of supervised release are

modified as follows:

       The Court adds the condition of Location Monitoring with the technology to be imposed

at the discretion of the Probation Office, until March 21, 2021. Location Monitoring is to be

imposed no sooner than seven days following Mr. Elliott’s release from imprisonment in order to

allow for a period of quarantine once he returns home.




                                                      PETER G. SHERIDAN, U.S.D.J.




                                                  4
